Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Allowance 
Claims 1-20 are allowed.  All rejections are withdrawn.  The amendments dated 12-16 are entered in full.  
Examiner’s Statement of Reasons For Allowance 
Although each element is known individually in the prior art, the prior art fails to disclose or suggest either individually or in combination with any other prior art of record the combination of elements of claims 1 and 11.   Any comment to the Examiner's Statement of Reasons for Allowance should be filed with the issue fee and should be labeled comments to the Examiner's Statement of Reasons for Allowance. 
	The prior art fails to disclose or suggest either individually or together with any other prior art of record “[a]  vehicle, comprising: 
one or more processors configured by machine-readable instructions to: 
receive contextual information and vehicle information, the contextual information characterizing a contextual environment surrounding the vehicle, 
the vehicle information characterizing vehicle operations of the vehicle; 
determine in an ongoing manner, based on at least one of the contextual information and the vehicle information, 
values of a complexity metric, 
the complexity metric quantifying at least one of 
a predicted complexity of a current contextual environment and
 a predicted complexity of a likely needed response to a change in the contextual information; 
filter, based on the values of the complexity metric,
 the contextual information spatially, wherein the level to which information is filtered spatially is based on the values of the complexity metric such that 
an amount of contextual information forming a basis on which to respond to 
a particular event is spatially reduced or increased commensurate with  
spatial focusing on the spatially reduced or increased contextual environment; and 
control, based on the vehicle information and 
the spatially filtered contextual information, the vehicle such that 
the likely needed response is satisfied”.
	The prior art is silent as to spatially focusing on the spatially reduced or increased context environment being based on the values. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN PAUL CASS whose telephone number is (571)270-1934. The examiner can normally be reached Monday to Friday 7 am to 7 pm; Saturday 10 am to 12 noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN PAUL CASS/Primary Examiner, Art Unit 3668